 Case 2:19-cv-00364-JDL Document 20 Filed 05/15/20 Page 1 of 3                     PageID #: 95



                            UNITED STATES DISTRICT COURT
                                 DISTRICT OF MAINE

WVUE 2015-1,                                    )
                                                )
               Plaintiff                        )
                                                )
v.                                              )    Case No. 2:19-CV-00364-JDL
                                                )
DOONAN, GRAVES & LONGORIA, LLC,                 )
and                                             )
JOHN A. DOONAN, ESQ.,                           )
                                                )
               Defendants                       )


              CONSENTED TO MOTION TO AMEND SCHEDULING ORDER

         Plaintiff WVUE 2015-1, with the consent of Defendants Doonan, Graves & Longoria,

LLC and John A. Doonan, Esq., move the Court for an Order enlarging certain deadlines in this

case for the reasons set forth below:

         1.    This Court issued its original Scheduling Order on 12/11/2019. [Document 15.]

         2.    The parties to this case filed with the Court a Consented to Motion to Amend

Scheduling Order on 02/24/2020. [Document 16.]

         3.    The Court granted the foregoing Motion in its Order of 3/16/2020. [Document

19.]

         4.    As a result of the District Court’s Order arising out of the current pandemic,

deadlines were then enlarged an additional 30 days. [General Order 2020-2 dated March 18,

2020.]

         5.    Currently, relevant deadlines are as follows:

               a.      Deadline for Plaintiff to designate expert witnesses: 5/18/2020;

               b.      Deadline for Defendant to designate expert witnesses: 6/15/2020;

               c.      Deadline for discovery: 6/29/2020;
 Case 2:19-cv-00364-JDL Document 20 Filed 05/15/20 Page 2 of 3                       PageID #: 96



               d.      Deadline for Notice of Intent to file Summary Judgment: 7/6/2020;

               e.      Deadline for Motion Filings: 7/20/2020.

       6.      Plaintiff is requesting an enlargement of deadlines so that their experts have all

relevant materials and information prior to their designation. That includes both the complete

legal files maintained by Defendant as well as the Defendant’s deposition transcript. While the

parties have been diligent in conducting discovery, based upon the current situation, Defendant

has not yet been able to produce its complete file. Production of the file is a prerequisite for the

taking of the deposition. The file production is imminent.

       7.      As a result, and with the consent of Defendant’s counsel. Plaintiff requests an

extension of the deadlines currently existing in this case as follows:

               a.      Deadline for Plaintiff to designate expert witnesses: 6/19/2020;

               b.      Deadline for Defendant to designate expert witnesses: 7/17/2020;

               c.      Deadline for completion of discovery: 7/31/2020;

               d.      Deadline for Notice of Intent to file Summary Judgment: 8/14/2020;

               e.      Deadline for Motion filings: 8/28/2020.

       WHEREFORE, Plaintiff, with the consent of the Defendant, requests that the Court

enlarge deadlines in this case consistent with the foregoing.



Dated: May 15, 2020
                                               /s/ Lee H. Bals
                                               Lee H. Bals

                                               MARCUS|CLEGG
                                               16 Middle Street, Unit 501
                                               Portland, ME 04101-5166
                                               (207) 828-8000
                                               lbals@marcusclegg.com



                                                  2
 Case 2:19-cv-00364-JDL Document 20 Filed 05/15/20 Page 3 of 3                PageID #: 97




                              CERTIFICATE OF SERVICE

        I, Lee H. Bals, hereby certify that I am over eighteen years old and caused a true and
correct copy of the foregoing document to be served electronically on the parties receiving
service in this case through the Court’s CM/ECF electronic filing system on May 15, 2020.


                                           /s/ Lee H. Bals
                                           Lee H. Bals




                                              3
